PCIJ_A_23_OderCommission_GBR-CSK-DNK-FRA-DEU_POL_1929-08-20_ORD_01_EV_00_FR.txt. 41

1929.
Le 20 août.
Dossier E.b. XX.

Annexe 3 à l’Arrë n° 16.

ORDONNANCE
RENDUE A LA DATE DU 20 AOÛT 1920.

Présents :

MM. ANZILOTTI, Président,
HUBER, Vice-Président,
LODER, |
NYHOLM,

DE BUSTAMANTE,
ALTAMIRA, Juges,
ODA,

PESSGA,

HUuGHEs,

NEGULESCO,
WANG,

Comte ROSTWOROWSKI, Juge ad hoc.

Juges suppléants,

AFFAIRE RELATIVE A LA COMPETENCE
DE LA COMMISSION INTERNATIONALE DE L’ODER

La Cour,

composée ainsi qu’il est dit ci-dessus,
aprés délibéré en Chambre du Conseil,

Vu Varticle 48 du Statut,
Vu le Contre-Mémoire déposé au nom des six Gouvernements;

Vu le Mémoire et le Contre-Mémoire déposés au nom du
Gouvernement polonais ;

Vu Vordonnance (preuves) rendue par la Cour en date du
15 août 1929 ; .

Oui les représentants des six Gouvernements et de la
Pologne en leurs observations et conclusions ;

Considérant que, dans leur Contre-Mémoire, les six Gouver-
nements demandent à la Cour de décider que les passages
42 ODER. — ORDONNANCE DU 20 AOÛT 1929

du Mémoire polonais contenant des références aux travaux
préparatoires du Traité de Versailles et des citations de ces
travaux doivent étre négligés; que, dans leurs observations
orales, ils ont demandé à la Cour de décider qu’il n’y a pas
lieu de tenir compte (to pay no attention) desdits passages,
ainsi que de certains passages du Contre-Mémoire polonais ;

Considérant que, dans ses observations et conclusions orales,
l’agent du Gouvernement polonais a déclaré qu’il « s’incline »
devant le désir des six Gouvernements à cet effet qu’état ne
soit pas fait des passages dont il s'agit, et qu'il « n’insiste
pas » pour utiliser lesdits passages dans sa défense, en ajou-
tant, toutefois, que « le Gouvernement polonais se réserve »
« de faire usage dans les débats au fond de références ou
mentions » desdits travaux préparatoires « qui ont déjà été
rendus publics » ;

Considérant que trois des Parties en cause en la présente
affaire n’ont point participé aux travaux de la Conférence qui
a préparé le Traité de Versailles; que, dès lors, le compte
rendu de ces travaux ne peut servir à déterminer, à leur
égard, la portée du Traité; que cette considération s'applique
avec une force égale aux passages antérieurement publiés de ce
compte rendu et aux passages qui ont été reproduits pour la
première fois dans les pièces écrites afférentes à la présente
affaire ; . .

Considérant que, dans une affaire déterminée, il ne saurait
être tenu compte d'éléments de preuve qui ne sont pas
admissibles au regard de certaines des Parties en cause;

Considérant qu’en l'espèce les seuls travaux préparatoires
dont il s’agit sont les travaux de la Commission des Ports, des
Voies d’eau et des Voies ferrées de la Conférence de la Paix ;

Ecarte des débats en la présente affaire les passages qui ont
pu étre cités dans les piéces de la procédure écrite des procés-
verbaux de la Commission des Ports, Voies d’eau et Voies fer-
rées de la Conférence qui a élaboré le Traité de Versailles.

Fait en anglais et en français, le texte anglais faisant foi,
au Palais de la Paix, à La Haye, le vingt août mil neuf cent
vingt-neuf, en huit exemplaires, dont l'un restera déposé
aux archives de la Cour et dont les autres seront transmis
43 ODER. — ORDONNANCE DU 20 AOÛT 1929

aux agents des Gouvernements d’Allemagne, de Danemark, de
la France, de Sa Majesté britannique en Grande-Bretagne, de
Suède et de Tchécoslovaquie, ainsi qu’à l’agent du Gouverne-

ment de Pologne.

.Le Président de la Cour:
(Signé) D. ANZILOTTI.

Le Greffier de la Cour:
(Signé) À. HammarskJOLp.
